IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40152
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PRESTON EUGENE GRAHAM,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-95-CR-136-4
                      --------------------
                         October 4, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Preston Eugene Graham appeals the district court’s

revocation of his supervised release and the sentence imposed

following the revocation.   Graham has not shown that the district

court abused its discretion in revoking his supervised release.

The evidence presented at the second revocation hearing supports

the district court’s determination that Graham assaulted and made

terroristic threats to his wife, Melinda Graham.   The district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40152
                                -2-

court’s credibility determinations are given deference because

Graham has not shown that Melinda Graham’s testimony is

incredible as a matter of law.   See United States v. Alaniz-

Alaniz, 38 F.3d 788, 791 (5th Cir. 1994).   Graham has not shown

that the district court improperly considered the allegations

made in the first revocation hearing in the revocation of his

supervised release or the sentence imposed.   Graham has also

failed to show that the sentence imposed was in violation of law

or plainly unreasonable.   See United States v. Giddings, 37 F.3d

1091, 1093 (5th Cir. 1994).   Accordingly, the district court’s

judgment is AFFIRMED.